

Exhibit 10.4
FIRST SUPPLEMENTAL INDENTURE
The First Supplemental Indenture, dated as of September 2, 2020 (this “First
Supplemental Indenture”), among edgewell personal care company (the “Company”),
a corporation organized and existing under the laws of the State of Missouri,
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking corporation,
as trustee (the “Trustee”), CREMO HOLDING COMPANY, LLC, a California limited
liability company (the “HoldCo”) and CREMO COMPANY, LLC, a California limited
liability company (together with the HoldCo, the “New Guarantors”).
RECITALS:
WHEREAS, the Company, certain Subsidiaries of the Company party thereto and the
Trustee are parties to the Indenture, dated as of May 22, 2020 (the “Base
Indenture” and, as supplemented by this First Supplemental Indenture, the
“Indenture”), relating to the issuance of the Company’s 5.500% Senior Notes due
2028 (the “Existing Notes”);
WHEREAS, Section 4.06 of the Base Indenture provides that, if any Domestic
Subsidiary that is a Wholly Owned Subsidiary (including any newly formed or
newly acquired Domestic Subsidiary that is a Wholly Owned Subsidiary) that is
not a Guarantor guarantees any Material Subject Debt of the Company, then the
Company shall cause such Subsidiary to execute and deliver to the Trustee a
supplemental indenture pursuant to which such Subsidiary shall unconditionally
guarantee all of the Company’s obligations under the Existing Notes and the Base
Indenture in accordance with, and subject to the terms of, Article Ten of the
Base Indenture;
WHEREAS, each New Guarantor is becoming a guarantor under the Credit Agreement;
WHEREAS, Section 8.01(4) of the Base Indenture provides that the Company and the
Trustee may enter into a supplemental indenture to add any guarantees with
respect to the Existing Notes; and
WHEREAS, all conditions and requirements of the Indenture necessary to make this
First Supplemental Indenture a valid, binding and legal instrument in accordance
with its terms have been performed and fulfilled by the parties hereto.
NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged by the parties
hereto, the Company, the New Guarantors and the Trustee agree as follows:
ARTICLE I
NEW GUARANTEES


        



--------------------------------------------------------------------------------



Section 1.1.Guarantee.
Subject to the provisions of Article Ten of the Base Indenture, each New
Guarantor hereby agrees to, jointly and severally, unconditionally guarantee to
each Holder and the Trustee (i) the due and punctual payment of the principal of
and interest on each Existing Note, when and as the same shall become due and
payable, whether at maturity, by acceleration or otherwise, the due and punctual
payment of interest on the overdue principal of and interest on the Existing
Notes, to the extent lawful, and the due and punctual payment of all obligations
of the Company to the Holders or the Trustee all in accordance with the terms of
such Existing Note and the Indenture, and (ii) in the case of any extension of
time of payment or renewal of any Existing Notes or any of such other
obligations, that the same shall be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, at stated maturity, by
acceleration or otherwise.
The obligations of each New Guarantor to the Holders and to the Trustee pursuant
to the Note Guarantee described herein and evidenced by the Indenture are
expressly set forth in Article Ten of the Base Indenture and reference is hereby
made to such Base Indenture for the terms of such Note Guarantee.
ARTICLE II
MISCELLANEOUS


Section 2.1.Capitalized Terms. For purposes of this First Supplemental
Indenture:
(a)Capitalized terms used herein without definition shall have the meanings
assigned to them in the Base Indenture;
(b)All references to Articles and Sections, unless otherwise specified, refer to
the corresponding Articles and Sections of the Base Indenture; and
(c)The terms “herein,” hereof,” “hereunder” and other words of similar import
refer to this First Supplemental Indenture.
Section 2.2.Trustee Not Responsible for Recitals. The recitals contained herein
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness.
Section 2.3.Counterparts. This First Supplemental Indenture may be executed in
multiple counterparts, by manual or electronic signature, each of which shall be
regarded for all purposes as an original and all of which shall constitute but
one and the same instrument.
Section 2.4.Governing Law. This First Supplemental Indenture shall be governed
by, and construed in accordance with, the laws of the State of New York.
[Signature Page Follows]


2


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this First
Supplemental Indenture to be duly executed as of the date first above written.


EDGEWELL PERSONAL CARE COMPANY
By:/s/ Rod LittleName: Rod LittleTitle: President and Chief Executive Officer




[Signature Page to First Supplemental Indenture (Notes 5.50%)]

--------------------------------------------------------------------------------



NEW GUARANTORS:
CREMO HOLDING COMPANY, LLC
By:/s/ Rod LittleName: Rod LittleTitle: President



CREMO COMPANY, LLC
By:/s/ Rod LittleName: Rod LittleTitle: President



[Signature Page to First Supplemental Indenture (Notes 5.50%)]



--------------------------------------------------------------------------------









THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE





By:/s/ Lawrence M. KuschName: Lawrence M. KuschTitle: Vice President



[Signature Page to First Supplemental Indenture (Notes 5.50%)]

